Citation Nr: 1746160	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-30 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1975 to November 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

In February 2016, the Veteran testified at a Central office Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in June 2016 and was remanded for further development (i.e. association of treatment records and a VA clinical opinion).  It has now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with the mandates of its remand.

In October 2017 correspondence, a private attorney submitted a VA Form 21-22a and stated "Good Cause equals enhancing advocacy."  This request for a change in representation was submitted over 90 days after the Veteran had been advised that her file had been returned to the Board in February 2017.  Generally such requests will not be accepted absent good cause being shown.  38 C.F.R. § 20.1304.  While not an exhaustive list, the relevant regulation identifies examples of good cause to include the illness of the appellant or representative which precluded action or a delay in transfer of the appellate record to the Board.  The Board will not accept the requested change in representation as it does not find good cause has been shown in this case.  Accordingly, the representative for purposes of this appeal remains the representative noted above. 

In 2016 correspondence, the Veteran asserted that her service-connected carpal tunnel syndrome (CTS) has been rated under the incorrect diagnostic codes.  The issue of rating the Veteran's CTS is not currently before the Board.  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The earliest clinical evidence of neck complaints is not until approximately 15 years after separation from service.

2.  The probative evidence reflects that the Veteran did not have a cervical spine disability in service or arthritis within one year of separation from service.

3.  The most probative evidence is against a finding that the Veteran has a cervical spine disability which is caused by, or aggravated by, service or a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability, to include as secondary to a service-connected disability, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to a clinician opinion, the Board finds that when taken as a whole, the record provides an adequate evidence with which to decide the issue.  An August 2016 VA medical opinion addresses whether the Veteran's neck disability is related to service or her service-connected carpal tunnel syndrome.  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," like arthritis, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is in receipt of service connection for bilateral carpal tunnel syndrome (CTS) because it was noted to begin in service and continue post service.  The Veteran contends that when she sought treatment for her arm symptoms in service, it was actually a cervical spine disability which was causing her symptoms (see Board hearing transcript, page 5).  She asserts that as a vascular technologist, she was often bending over a patient, pulling on patients, and lifting patients and the "sheer force" of doing her job caused her cervical spine disability.  She further testified that the pain started in her "midarm and went up" to her shoulder.  Essentially, the Veteran contends that her cervical spine disability went undiagnosed in service, may have been misdiagnosed as carpal tunnel syndrome in service, and was only correctly diagnosed in 2011.  

The Board finds, for the reasons noted below, that service connection for a cervical spine disability is not warranted.
 
Initially, the Board finds to the extent the Veteran is asserting continuity of symptomatology from service, her statements are inconsistent with the contemporaneous evidence of record in the years in service and after service, as discussed in further detail below, to include her report of an onset several years after service.  Thus, any statement as to neck (cervical spine) symptoms in service is less than credible, and any clinical opinion which relies on such an assertion lacks probative value.  While the Veteran is competent to state that she had neck stiffness, pain, or limitation of motion, the Board finds that any assertion of such in service lacks probative value.  Importantly, in making such a credibility finding, the Board is not implying that the Appellant has any intent to deceive.  Rather, the Appellant may be simply mistaken in her recollections due to the fallibility of human memory for events that occurred.

The Veteran's copious service treatment records (STRs) reflect numerous complaints by her for a variety of symptoms to include bilateral wrist pain, hemorrhoids, diarrhea, constipation, dandruff, problems with her daughter and with a male acquittance for which she sought counseling, cysts, a sore throat, vocal problems, ankle complaints, right hand complaints after it was caught in door, a left wrist ganglion cyst, vaginal discharge, menstrual cramps, abdominal pain, migraines, chest palpations. low back pain after lifting, hot flashes, a left foot bruise, a viral syndrome, and shin splints.  Thus, the Board finds that if the Veteran had neck symptoms in service, it would have been reasonable for her to have reported it, and for it to have been noted in the clinical records.  Reports of Medical Examination dated in February 1984 and May 1985 reflect a normal neck. 

Moreover, if the Veteran had neck pain which radiated down the arms, it seems likely that this would have been reported and noted in the numerous clinical records for her CTS.  There are several STRs discussing the Veteran's CTS complaints and all are negative for neck complaints.  Records reflect that she was diagnosed with bilateral carpal tunnel syndrome (CTS), had positive Tinel and Phalen on the left, that she was prescribed splints (she wore the left splint consistently but did not wear the right splint due to work duties), and that she had release surgery in March 1995 (right wrist) and July 1995 (left wrist) (See 1994 through 1995 STRs,)  

The Veteran underwent a February 1996 VA General Medical examination.  At that time, she reported that after CTS surgery, she had residual numbness in some of her fingertips, difficulty flexing her wrist due to severe pain, and nocturnal tingling of her fingers since surgery.  Upon examination, the Veteran had positive Tinel's in the left, as well as positive Phalen's sign.  With regard to CTS, it was noted as follows:

Patient had tunnel syndrome diagnosed by EMG, and has undergone bilateral carpal tunnel releases.  She appears to have recurrent symptoms despite her surgery, and has a positive Tinel's and a positive Phalen's today. 

A February 22, 1996 Memphis VAMC radiology report for the chest reflects an impression of "spina bifida occulta of low cervical spine, probably of no consequence."  (The Board notes that spina bifida occulta is a birth defect; regardless, it was noted to likely have no consequence and the Veteran did not complain of neck symptoms.)  March 1996 VA NCV/EMG findings were noted to be "suggestive of bilateral carpal tunnel syndrome, in spite of surgical release 6 months ago." 

There were no noted complaints of the neck.  In this regard, the Board also notes that the Veteran's 1996 examination included all symptoms for which she had filed claims for service-connection, and one of those fourteen claims was for low back pain in addition to her CTS.  Thus, if the Veteran had a chronic symptoms of the cervical spine, it seems reasonable that she would have reported such when her back was undergoing examination and she was completing range of motion testing.  The Board acknowledges that there is no statute of limitations for filing a claim and the Board does not insinuate that the Veteran's lack of filing a claim for a cervical spine disability when she filed her other claims is a factor against her claim; rather, the Board notes that she was having her back and arms (and fingertip numbness and tingling) examined.  Thus, if her numbness or other symptoms radiated from the neck, it would have been reasonable for her to have reported such.  

Additional records in the decade after separation from service are also negative for neck complaints despite noting CTS complaints and other complaints.  (See 1999 and 2002 VA records.)  A July 11, 2002 Neurology consult record reflects an impression of bilateral CTS; however, this appears to be based on the Veteran's description and physical examination by the clinician rather than NCV/EMG testing.  The July 10, 2002 NCV/EMG record reflects that the NCV/EMG of both upper extremities "is normal.  The previous prolonged distal latency has disappeared on this study." 

An October 2002 VA record reflects that upon a system review, the Veteran had a full range of motion of the neck and was negative for joint pain, stiffness, or swelling.  A September 2003 VA women's health record reflects that the Veteran's neck was negative for pain or limitation of motion.

An April 2004 neurology consult reflects that the Veteran reported that her wrists and hands are better since surgery except on the left where after surgery she had symptoms in her whole arm 'like a stroke."  It was further noted as follows:

She describes a band placed on her left arm between elbow and shoulder for a 'block'.  Since that time she has had no worsening no weakness She gets tingling that still bothers her especially when she grips items for long periods (especially noted steering wheels) [S]he does not hyperextend her
wrists as this will cause increased tingling.

She had a positive Tinel's on the left, decreased sensation on the right in median distribution, and decreased sensation on the left in median and ulnar distribution from mid-arm down.  The assessment was bilateral CTS.  It was also noted that examination suggests three nerves were involved and there may be some predisposition to pressure palsies as her mother, aunt, and sister all have CTS. 

A February 2008 record reflects bilateral Tinel's at the wrist.  A May 2008 record reflects an abnormal EMG/NCV consistent with bilateral CTS.  

None of the numerous records involving the Veteran's hand, wrist, and arm symptoms reflect neck complaints.

The earliest evidence of a neck complaint is not until more than 15 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Records in 2011 reflect that the Veteran was seen for an MRI of the cervical spine in January 2011.  Notably, when seen for a neck complaint, the Veteran reported that the onset of neck pain was six to seven years earlier (or in approximately 2004, approximately nine years after separation from service) and that her jobs have kept her flexing her neck; the Veteran was employed as a mammogram technician. (See February 2011 The Friedman Clinic, P.C. record.)  The Veteran was diagnosed with mild herniated nucleus at C5-6 and bilateral carpal tunnel syndrome.  

A March 2011 Campbell Clinic record from Dr. Williams reflects that the Veteran has C5 disc herniation with significant cord compression.  He stated "I believe that it is likely that her hand symptoms are related to her cervical disc herniation. . . . She may still have some carpal tunnel abnormalities . . . I cannot definitely say that removal of her disc would resolve her hand symptoms . . . ."  In essence, Dr. Williams was opining that the Veteran may have two disabilities: a cervical disc herniation with likely hand symptoms, as well as carpal tunnel abnormalities.

A June 2011 VA examination report reflects as follows:

This is a 56-year-old female with bilateral carpal tunnel syndrome diagnosed and surgically managed in service. She states that she has had no relief of symptoms and reports a worsening of symptoms. An MRI has indicated herniation of her C5 disk and it is possible that it is aggravating her symptoms. It is less likely than not that the original symptoms are from a disk herniation since service medical records are negative for any diagnosis treatment or complaint of neck pain. 

2012 private records also reflect that the Veteran has possible "double crush" (referring to the nerve irritated at two locations)(May 2012) and/or cervical brachial syndrome (Campbell Clinic record March 2012).

A March 2016 private record from Dr. M. Dick (Neurology Clinic, P.C.) states, in pertinent part, as follows:

[The Veteran] comes in for a follow up appointment for her neck pain, right arm and right hand pain, carpal tunnel syndrome, insomnia, and sleep apnea. Informed her that her MRI of the cervical spine shows arthritic changes, some places are more severe than others. Her EMG/NCV test was within normal limits. She did have carpal tunnel surgery on her right hand and her right arm and right hand symptoms persisted so more likely than not. Her hand symptoms are related to her neck problems. 

An August 2016 VA clinical opinion reflects that it is less likely as not that the Veteran's neck disability is related to service.  The clinician considered the evidence of record, to include the Veteran's occupation, and correctly noted that there was no treatment for the cervical spine in service and that the Veteran's neck disability was not diagnosed until 2011.  The clinician also indicated that there is no nexus to relate the Veteran's CTS to her cervical spine because CTS involves the median nerve at the wrist level and does not involve the spine.  

The Veteran submitted articles on carpal tunnel syndrome, cervical disc herniation, and occupational health and safety.  The articles note that herniated discs in the neck can cause pain, numbness, or weakness in the neck, shoulders, chest, arms, and hands.  One article excerpt noted that a small group showed that there was physical evidence of cervical disk disease in four out of twelve individuals who were interviewed (11 were sonographers and one was a physician).

The Veteran has made several arguments in support of her claim (e.g. October 2013 and August 2016 correspondence).  She asserts that a delay in filing her claim until 15 years post service cannot be a reason for denial of the claim.  The Board agrees with this statement.  However, it is not the delay in filing a claim which is important, it is the lack of neck-related complaints (to include to clinicians) until many years after separation from service which is against a finding of a neck disability in service.  The Veteran also asserts that the RO erred in considering that the Veteran's symptoms occurred "post the presumptive period"; the Board has considered the Veteran's in-service and post-service records, and the presumptive period for arthritis and other disabilities under 38 C.F.R. § 3.309.  The evidence does not support a finding that the Veteran had arthritis of the spine which manifested to a compensable degree within one year of separation from service.  The Veteran also interprets a 2012 VA clinical opinion as supporting her contention that service connection for a neck disability is warranted; however, a reading of the 2012 opinion reflects that the examiner was discussing that the Veteran's CTS was already service-connected, that CTS involves the median nerve, and thus, her median nerve disability is service-connected; the opinion does not support that the Veteran's cervical spine should be service-connected.  

The Veteran also contends that the clinical opinions support her assertion that her cervical spine has been permanently aggravated by her CTS; however, this is a misunderstanding by the Veteran.  The June 2011 VA examination report reflects that the Veteran's nonservice-connected cervical spine disability may be aggravating her CTS symptoms, not the other way around.  There is no competent credible evidence that the Veteran's service-connected CTS aggravates a nonservice-connected disability.  The examiner explained that there was no way "to relate the two as the carpal tunnel is at the wrist."

The Board notes that initially, the Veteran was not asserting that CTS caused or aggravated her cervical spine disability. As the June 2011 VA examiner noted and opined, "[the Veteran] is contending that her CTS is secondary to her neck and not the other way around."  Notably, the Veteran did not contend that her CTS aggravated her neck disability until after she misinterpreted clinical records which noted that her neck disability may be aggravating her CTS.  There is no competent credible evidence of record that the Veteran's nonservice-connected cervical spine disability was aggravated beyond its natural progression by her CTS. 38 C.F.R. § 3.310.  To the contrary, the March 2016 private record from Dr. M. Dick (Neurology Clinic, P.C.) reflects that the Veteran's EMG/NCV test, which assessed her CTS, was normal.  Thus, her service-connected disability no longer had symptoms upon diagnostic testing.  

In sum, the Veteran had CTS in service.  After service, she continued to have CTS symptoms at times, and also began to experience cervical spine symptoms.  Both the Veteran's service-connected CTS and her nonservice-connected cervical spine disability may result in symptoms of the arms/hands to include numbness and tingling.  However, the medical evidence reflects that they are two different disabilities, as noted by clinicians, which are unrelated to each other as they are anatomically separate.  Her symptoms in service were due to her CTS.  Her symptoms post service may be attributed to CTS, a post service cervical spine disability, or both.  However, the CTS did not cause the cervical spine disability.  In addition, while her nonservice-connected cervical spine disability may aggravate her CTS, the evidence does not support a finding that her CTS (which was negative for EMG/NCV findings in 2002 and 2016) may as likely as not aggravate her cervical spine disability.  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  In this regard, the Board notes that she works in the medical field in her role as a mammogram technician; however, she has not been shown to have the necessary qualifications or special knowledge to render a probative opinion with respect to the interplay between herniated nucleus pulposus of the cervical spine and CTS and/or between a cervical spine disability and service.  Her normal occupational duties appear to include primarily adjusting patients and operating technical medical equipment and there is no other qualified medical opinion of record which supports her conclusions.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person, even a technician like the Veteran, is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of the nervous and orthopedic systems.  Such etiological opinions fall outside the realm of common knowledge of a lay person or a radiology or vascular technician of her experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
Service connection for a cervical spine disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


